Citation Nr: 1601118	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-01 865	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee ruptured patellar tendon status post repair with surgical scars.

2. Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease with degenerative changes status post patellar tendon rupture repair with surgical scars.


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1985 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The record reveals that the attorney of record, Mr. Kenneth LaVan, sent a letter to the RO on September 15, 2015 withdrawing representation from this Veteran's case.  Of record is an August 2015 letter of intent to withdraw representation addressed to the Veteran.  The Board notes that representation was withdrawn in compliance with the provisions of 38 C.F.R. § 20.1304(b), because a notification letter confirming certification of the appeal and transfer of the case file to the Board was not issued until December 2015.  Moreover, in his September 2015 withdrawal letter the prior attorney of record waived entitlement to any future awards of attorney's fees or unreimbursed costs and expenses associated with this claim.  As such, this Veteran is no longer represented in this case.

The appeal is hereby REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his January 2012 VA Form 9, the Veteran requested a Travel Board hearing.  On July 5, 2012, and again on September 5, 2014 the Veteran's then attorney submitted a request that the Veteran's request for a Travel Board hearing be converted to a video-teleconference hearing.  On September 12, 2012 the RO responded to the July 5, 2012 letter from the Veteran's attorney acknowledging the request for a video conference hearing, but did not schedule a hearing. There is no record that the RO responded to the attorney's second request for video conference hearing.  In fact there is a September 2015 letter from the RO advising the Veteran that he has been placed on the list of persons wanting to appear at a Travel Board hearing despite the fact that the Veteran has now requested a video conference hearing instead.  See also August 2014, November 2014, and February 5, 2015 RO letters indicating that the Veteran had been placed on a list of persons wanting a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing at the earliest available opportunity.  The RO should notify the Veteran at his correct address and his representative, if any, of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015). After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




